At the outset allow me to convey to
Mr. Holkeri our congratulations on his election as
President of this session of the General Assembly,
expressing our full confidence in him and wishing him
every possible success. This session has special
importance for Palestine and we hope that during its
proceedings and under his leadership historic steps will
be taken in our favour. I should also like to thank His
Excellency Mr. Theo-Ben Gurirab, President of the
fifty-fourth session, a fighter for freedom and a fighter
for peace, for his excellent leadership during the course
of the past year. I would be remiss if I failed to seize
the opportunity to express our special thanks to
Mr. Kofi Annan, Secretary-General of the United
Nations, for his effective leadership and for his special
interest in the situation in the Middle East and the
peace process there.
As we meet in the wake of the Millennium
Summit, it is incumbent upon us to seek to build upon
22

its outcome beginning with implementing the
Millennium Declaration and adopting it as a guide for
our work in the next era. This should be the case not
only with regard to globalization and future social and
economic issues, but also with regard to one of the
main tasks not fully achieved during the past era  
namely, the achievement of self-determination by
peoples under colonial domination and foreign
occupation. That task will not be fully achieved until
Israeli occupation comes to an end and the Palestinian
State has been established in accordance with
international legitimacy. For us this is the step
necessary to place ourselves side by side with other
member States on the road to development, democracy
and prosperity and so that we may be allowed to carry
our small share of responsibility towards the
international community and its future tasks.
As President Yasser Arafat mentioned in his
address to the Millennium Summit, the Palestine
Central Council met to consider the situation as the
agreed date between the Palestinian and Israeli sides
for reaching a final status agreement, 13 September
2000, approached; that date was also the deadline of
the agreed-upon extension of the five-year interim
period that originally ended on 4 May 1999. The
Palestine Central Council addressed this situation with
a high level of responsibility towards our people and
towards the peace process and took a difficult decision
seeking a balance between the natural and historic
rights of the Palestinian people to their State, based on
the partition resolution 181 (II) and in accordance with
the Declaration of Independence of 1988 and our right
to establish this State at the end of the interim period,
on the one hand, and preserving what some have called
the last chance for the peace process and for reaching
an agreement between the two sides through an
additional extension and the decision to continue the
negotiations for the next five or six weeks on the other.
The Council thus decided to delay the establishment of
the State and at the same time mandated the Executive
Committee and the presidency of the Palestine National
Council and the Legislative Council to take the
necessary steps in this regard, including completion of
the constitutional declaration and laws for presidential
and parliamentary elections, as well as the submission
of an application for membership for the State of
Palestine in the United Nations, followed by a report
on these steps to the Central Council no later than 15
November 2000, the anniversary of the Declaration of
Independence.
That decision means first and foremost our desire
and commitment to reach an agreement with the Israeli
side if that side is truly ready for that. Secondly, it also
means the agreement by the Palestinian side to
postpone the establishment of the State, not only until
the end of the transitional period and its extension, but
until the end of the realistic opportunity for achieving a
possible final agreement at the present time. We
believe that no one can expect us to go beyond that and
accept the continuation of the present transitional
situation that is impossible to endure. We further
believe that all States, including those that have
advised us to postpone, will understand this and will
thus be ready to provide the necessary support for our
steps, including support for the application of Palestine
for membership in the United Nations.
The assumption of power by the current Israeli
Government was coupled with a chorus of positive
voices that led to increased hope for rapid and honest
implementation of the agreements signed by the two
sides aimed at achieving a final agreement in the
agreed time. We honestly wanted to believe this and
dealt with that Government positively and with full
commitment to the agreements. But the stubborn
realities began to impose themselves on the ground,
regardless of the wishes and the artificial positive
voices. The current Government did not implement any
of the provisions of these agreements except those
provisions that the former Government had explicitly
committed itself to in implementation of the Wye River
Memorandum of October 1998. This Government has
not carried out one centimetre of redeployment more
than Mr. Netanyahu had committed himself to, and it
has also failed to carry out the third redeployment.
Illegal settlements, which are destructive to the peace
process, have continued, even in Jabal Abu Ghneim,
which was the reason the General Assembly convened
its tenth emergency special session. A number of other
illegal measures and practices have also continued,
creating a negative and tense climate. Amidst all of
that, final status negotiations started and we witnessed
Israeli foot-dragging and procrastination that we could
not understand and that has led to more doubts and
tension.
Then came the Camp David Summit, for which
thorough preparation was needed before being
convened, something that was not accepted by the
Israeli side. Despite everything, the Summit
represented a very important opportunity to move into
23

a new, serious phase of negotiations through the
personal involvement of President Bill Clinton and his
Secretary of State and the rest of his team. We highly
appreciate all the efforts made for the success of the
Summit. For our part, we spared no effort in the same
direction. However, we believe that Israel's lack of
readiness to comply with the terms of reference of the
peace process prevented the success of such efforts.
In the wake of the Summit a campaign was
launched by some parties and some biased media
organizations to absolve the Israeli side of its
responsibility and to place undue pressure on the
Palestinian side. For example, some say that the Israeli
side progressed from its original positions during the
negotiations more than the Palestinian side. That is
factually incorrect, in addition to being the wrong
yardstick to apply. It is incorrect because the
Palestinian side has progressed from its original
position more than the Israeli side, but that happened
with the start of the peace process and the acceptance
of the bases of such a process. The Palestinian side has
accepted, despite the historic injustice, establishing its
State in accordance with the partition plan, which gave
us less than half of mandated Palestine, and has
accepted as the basis for settlement Security Council
resolution 242 (1967), which gives us less than a
quarter of mandated Palestine. Is there a more
momentous concession than this? Is it possible to
forget that and only look at positions taken during the
Camp David negotiations, regardless of the past?
It is also the wrong yardstick to apply because the
appropriate yardstick should be the closeness of the
sides to the agreed basis of the peace process and their
commitment to Security Council resolution 242 (1967),
the implementation of which is the goal of the peace
process, and not the extent of their movement from
original positions, especially if such positions were
illegal and irrational. Needless to say, the Palestinian
side has fully adhered to this resolution and has never
attempted to circumvent it, whereas the Israeli side has
never stopped pursuing positions violating that
resolution and aiming to usurp more and more
Palestinian land and rights.
Let us have another look at the positions of the
parties on some specific issues, so that all may be
aware of the details of the situation. With regard to
Jerusalem, the first kiblah and the third of the holy
sanctuaries and the cradle of Jesus Christ, the other
side claims that it made substantial concessions while
the Palestinians did not. It also claims that we have not
shown enough sensitivity towards the holy sites
pertaining to Judaism. All of this is incorrect. The
signed agreements state that Jerusalem will be an issue
for negotiation, which means the whole of
Jerusalem — occupied East Jerusalem and West
Jerusalem, which is under de facto Israeli control. For
our part, we have accepted that West Jerusalem shall be
under Israeli sovereignty and become the capital of
Israel. We have demanded the end of the occupation of
East Jerusalem so that it may come under Palestinian
sovereignty and be the capital of Palestine. We have
accepted that the city shall be open, and have accepted
all kinds of guarantees for freedom of conscience,
worship and access to all holy places under Palestinian
sovereignty. In return for such flexibility, Israel is not
satisfied with recognized sovereignty over West
Jerusalem, but seeks also to usurp parts of occupied
East Jerusalem.
With regard to the Jewish holy places, we fully
respect their sacredness, and Islam recognizes the three
monotheistic religions — Judaism, Christianity and
Islam — and all their prophets. Thus, we have shown
every possible flexibility, even with regard to those
places on lands in occupied East Jerusalem, to which
resolution 242 (1967) is applicable. We have accepted
that the Western Wall of Al-Haram Al-Sharif, which is
known to the Arabs and Muslims as Al-Buraq Wall and
to the Israelis and Jews as the Wailing Wall, shall be
placed under Israeli control, bearing in mind its
sacredness to Judaism and consistent with the situation
since the British mandate on Palestine. In return for our
flexibility Israel not only seeks sovereignty over the
Western Wall, but further challenges our sovereignty
over Al-Haram Al-Sharif and seeks to maintain some
form of sovereignty over it, something that will not be
accepted by any Palestinian, Arab or Muslim leader,
not now and not in the future.
We have recently taken a major additional step in
this regard by indicating our readiness to accept a
certain mechanism for ensuring that no excavations are
conducted under Al-Haram Al-Sharif, or even our
readiness to accept Muslim sovereignty over Al-Haram
Al-Sharif through the Al-Quds Committee of the
Organization of the Islamic Conference (OIC). This
represents the utmost that can be done in terms of
dealing with an Arab and Muslim trust over Palestinian
land.
24

With regard to another important issue, namely,
Palestinian refugees and their rights, the Palestinian
side has upheld their rights in accordance with
international law, like any other refugees in the world,
and in accordance with relevant United Nations
resolutions, in particular resolution 194 (III), including
their right to return and to compensation. At the same
time, we have shown our readiness to accept specific
implementation mechanisms to be agreed upon. In
return for our flexibility, Israel refuses to recognize its
responsibility for this human tragedy and refuses to
recognize the rights of the refugees, including their
right to return, and wants only to compensate them, and
even that at the expense of others and not in its
capacity as the party that seized their lands and
properties. Yesterday the Assembly heard Israel's
spokesman repeat what has been said, attempting not
only to deny Israel's responsibility but also denying the
individual property of the refugees, more than 5.5
million dunams of land, legal and full property of
individuals. The Acting Foreign Minister attempted to
put an end to that in an address to the Assembly.
The third important issue is that of settlements
and borders. We have affirmed that settlements are
illegal and must not be built on Palestinian lands.
Furthermore, Israel must withdraw to the armistice
lines of 1949, which are commonly known as the lines
of 4 June 1967. At the same time, and in order to
resolve some of the demographic problems illegally
created by Israel, we have shown our readiness to
accept changes in the border lines on the basis of full
reciprocity. In return for such flexibility, Israel still
attempts to appropriate more land and to annex other
parts of occupied Palestinian territory. However, we
generally feel, or at least hope, that the differences on
this and the remaining issues are less sharp than the
differences I indicated regarding the two previous ones,
and it is hoped this might signify a real change in the
Israeli position regarding all issues.
We have not lost hope yet. We are still committed
to the peace process and to serious and continuous
negotiations in the coming weeks. Yet this morning we
were surprised to hear the spokesman of the Israeli
Government announce that the negotiations are
suspended. We hope that the Israeli positions are
tactical and that the Israeli side will in the final
analysis respect its commitment to the bases of the
peace process. We want an agreement, an agreement
that will remove us from the cycle of confrontation and
that will carry forward both sides, and the entire region
and its future generations, to a new era. Such an
agreement must be balanced, reasonable and based on
international law, the basis of the peace process. This
requires a continuation of the necessary efforts and
unbiased support of the two cosponsors of the peace
process, particularly the United States of America,
other concerned parties in the region, the European
Union and interested parties throughout the world. We
are ready and look forward to such a historic agreement
between the two States, Palestine and Israel.
During the Millennium Summit much was said
about the United Nations and its past and future role.
We wish to add that the United Nations is
indispensable when it comes to the question of
Palestine and the situation in the Middle East. We have
always emphasized the permanent responsibility of the
United Nations for the question of Palestine until it is
effectively resolved in all its aspects, and while we
always called for more United Nations involvement in
the Middle East peace process, others have attempted
to exclude and neutralize it. We are convinced that in
the coming decisive period the role of the United
Nations will become more important, no matter what
the circumstances. If we were, God forbid, to arrive at
a dead end despite all our strenuous efforts for the
success of the peace process, then we would come to
the United Nations and expect to receive its protection
and support. We will work to obtain membership and to
contribute to the resolutions of the United Nations, the
established committees and the relevant programmes so
that all might provide an additional boost for the
achievement of our people's legitimate rights,
including their right to the establishment of their
independent State with Jerusalem as its capital, after
such a long period of trial and tribulation.
If our hope is fulfilled and we are successful in
reaching a final agreement with our neighbours, then
we expect that the need for the United Nations and its
organs will be greater. The United Nations
responsibility in all its forms will continue until the
end of the implementation period and there will be a
need to legitimize some aspects of the agreement and
perhaps to complement them. There will also be a need
for United Nations assistance during the
implementation period with regard to many aspects, in
particular with regard to Palestinian refugees, including
the continuation of the work of the United Nations
Relief and Works Agency for Palestine Refugees in the
25

Near East. We will then propose the specific
reactivation of the United Nations Conciliation
Commission for Palestine, which was established by
resolution 194 (III) and is composed of the United
States, France and Turkey, and the use of the records of
the Commission related to land ownership in Palestine.
These records were updated by the United Nations
Secretariat, in cooperation with the Committee on the
Exercise of the Inalienable Rights of the Palestinian
People, and can now be used. In any case, the need for
the United Nations will increase, and we call for
preparedness for that eventuality.
There are other aspects of the Arab-Israeli
conflict that must be resolved in order for a
comprehensive peace to be achieved in the region. In
this context, we reaffirm the necessity of reactivating
the Syrian-Israeli track of the peace process as well as
the need for Israel to accept the principle of full
withdrawal from the occupied Syrian Arab Golan to the
lines of 4 June 1967. We declare our solidarity with our
sister country, Syria, and support its just demands,
including Israeli adherence to the terms of reference of
the peace process. We also express our great happiness
at the Israeli withdrawal from southern Lebanon. We
congratulate the brotherly Lebanese people on the
liberation of their territories and support their other
demands regarding the achievement of peace between
Lebanon and Israel. In this context, we affirm our
agreement with regard to rejecting the resettlement of
Palestinian refugees in Lebanon and the need for them
to return to their homes, and, until then, we expect
them to benefit from normal living conditions.
With regard to Arab national security and the
principle of non-proliferation of nuclear weapons, we
reaffirm the need for Israel to accede to the Treaty on
the Non-Proliferation of Nuclear Weapons, and to put
all its nuclear facilities under the supervision of the
International Atomic Energy Agency. We also support
attempts aimed at establishing a region free from
weapons of mass destruction in the Middle East and
believe this to be an essential condition for establishing
a new reality in the region, which we all seek to
achieve.
In the context of the wider Arab region, the
suffering of the brotherly Iraqi people is still a source
of real concern for us all. We call for a speedy end to
their suffering. We also call for the total lifting of
sanctions imposed on sisterly Libya and brotherly
Sudan. We also call for the peaceful settlement of the
issue of the three islands between the United Arab
Emirates and Iran in a way that preserves the rights of
the United Arab Emirates in these islands. We also
express our happiness for the recent steps taken in
Somalia and express our hope that the stability and
reconciliation process will continue. We reaffirm the
need for efforts to be made to resolve problems
everywhere, including, inter alia, those of Cyprus, of
the great African continent, particularly the Horn of
Africa, of the Democratic Republic of the Congo and
of some of the surrounding countries. The resolution of
such problems will represent an important contribution
towards placing that continent on the road to
development and progress.
Before concluding I must once again express our
deep thanks to our brothers and friends everywhere,
particularly to fraternal Arab countries, Islamic
countries and non-aligned countries, as well as to all
other friends for their principled and continuous
support. Let this year be the year that will bring to an
end the historical injustice that has befallen our people,
and let it be the beginning of a new life in the Middle
East for all States, peoples and future generations.